      Case 1:20-cv-03236-JGK Document 12 Filed 07/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
FEDERAL INSURANCE COMPANY,

                      Plaintiff,                 20-cv-3236 (JGK)

          - against -                            ORDER

CAROTRANS INTERNATIONAL, INC.,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     It having been reported to this Court that the parties have

settled this action, it is, on this 16th day of July, 2020,

hereby ordered that this matter be discontinued with prejudice

but without costs; provided, however, that within 30 days of the

date of this order, counsel for the plaintiff may apply by

letter for restoration of the action to the calendar of the

undersigned, in which event the action will be restored.

     Any application to reopen must be filed within thirty (30)

days of this order; any application to reopen filed thereafter

may be denied solely on that basis. Further, if the parties wish

for the Court to retain jurisdiction for the purpose of

enforcing any settlement agreement, they must submit the

settlement agreement to the Court within the same thirty-day

period to be so-ordered by the Court. Unless the Court orders

otherwise, the Court will not retain jurisdiction to enforce a
         Case 1:20-cv-03236-JGK Document 12 Filed 07/16/20 Page 2 of 2



settlement agreement unless it is made part of the public

record.

     All pending motions are dismissed as moot. All conferences

are canceled.     The Clerk of Court is directed to close this

case.

SO ORDERED.


Dated:       New York, New York
             July 16, 2020                ____/s/ John G. Koeltl ______
                                                 John G. Koeltl
                                           United States District Judge




                                      2
